I N THE COURT OF APPEALS OF TENNESSEE

                                                  EASTERN SECTI ON                       FILED
                                                                                         November 1, 1995

                                                                                Cecil Crowson, Jr.
      LI SA J ONES, CHARLOTTE TACKETT, )                           C/ A NO. 03A01- 9506- CH- 0018 7
                                                                                Appellate C ourt Clerk
      a n d J ENETTA BROCK,              )
                                         )                         CAMPBELL CHANCERY
                   Appe l l a nt s ,     )
                                         )                         HON. BI LLY J OE W TE,
                                                                                     HI
      v.                                 )                         J UDGE
                                         )
      J AM ES DAVENPORT, COM I SSI ONER, )
                                   M
      TENNESSEE DEPARTM       ENT OF     )
      EM  PLOYM ENT SECURI TY,           )
                                         )
      a nd                               )
                                         )
      LAKE CI TY HEALTH CARE CENTER, )                             AFFI RMED
                                         )                         AND
                   Appe l l e e .        )                         REMANDED




      M CHAEL C. M
       I          URPHY, M r i s t own, f or Appe l l a nt s .
                          or

      CHARLES W BURSON, At t or ne y Ge ne r a l a nd Re por t e r ,
                      .
      ROBERT W STACK a nd J AM
                    .                     ES H. TUCKER, J R. , As s i s t a nt At t or ne y
      Ge n e r a l , Na s hvi l l e , f or Appe l l e e , Commi s s i one r , Te nne s s e e
      De p a r t me nt of Empl oyme nt Se c ur i t y.




                                                   O P I N I O N1


                                                                                 Fr a nks . J .




          1
                   The Court of Appeals' Rules provide:

          RULE 10. AFFIRMANCE WITHOUT OPINION

                    (a) The Court, with the concurrence of all judges participating in the case, may affirm the action of
the       trial court by order without rendering a formal opinion when an opinion would have no precedential value
          and one or more of the following circumstances exist and are dispositive of the appeal:

                   (1) the Court concurs in the facts as found or as found by necessary implication of the trial court.

                   (2) there is material evidence to support the verdict of the jury.

                   (3) no reversible error of law appears.

                   Such cases may be affirmed as follows: "Affirmed in accordance with Court of Appeals Rule
10(a)."
               Appe l l a nt s '     a ppe a l f r om t he Cha nc e l l or ' s

d e t e r mi na t i on t ha t t he de ni a l of une mpl oyme nt be ne f i t s wa s

p r o p e r l y ba s e d on t he e mpl oye e s '     mi s c onduc t c onne c t e d wi t h

t h e i r wor k. Se e T. C. A. §50- 7- 303( a ) ( 2) .

               The Cha nc e l l or i n f i ndi ng t he r e wa s " a mpl e e vi de nc e

f o r t h e de c i s i on" s a i d

               t he a ppe a l s t r i buna l i n t hi s c a s e f ound t ha t t he
               e mpl oye e s we r e di s c ha r ge d i n a c c or da nc e wi t h t he
               e mpl oye r ' s wor k pol i c y of " c onduc t de t r i me nt a l t o
               pa t i e nt c a r e or c e nt r a l ope r a t i ons r e s ul t i ng i n
               ne gl e c t or a bus e of pa t i e nt " .       The a ppe a l s t r i buna l
               f ound t ha t t he e mpl oye e s a l l owe d a pa t i e nt t o r e ma i n
               on t he f l oor f or a n i na ppr opr i a t e t i me pe r i od whi c h
               r e s ul t e d i n s e ve r e ne gl e c t or ha r mi ng of t he
               pa t i e nt .    Thi s f i ndi ng wa s ba s e d upon t he t e s t i mo n y
               of e ye wi t ne s s e s .    Thi s f i ndi ng of f a c t wa s a dopt e d
               by t he Boa r d of Re vi e w.

               The i s s ue on a ppe a l i s whe t he r t he r e wa s s ubs t a nt i a l

a n d ma t e r i a l e vi de nc e t o s uppor t t he de ni a l of be ne f i t s .

T. C. A. §50- 7- 304( i ) .          The r e i s t e s t i mony f r om wi t ne s s e s whi c h

wa s f o und c r e di bl e t o t h e e f f e c t t ha t t he pa t i e nt f e l l a nd wa s

a l l o we d t o r e ma i n on t he f l oor , c r a wl i ng a nd t hr a s hi ng a r ou n d

i n a p a r t i a l l y nude c ondi t i on f or up t o t hi r t y mi nut e s be f or e

b e i n g pr ope r l y r e s t r a i ne d a nd r e t ur ne d t o he r r oom by

a p p e l l a nt s , who we r e r e s pons i bl e f or t he pa t i e nt s '      car e.

               W c onc l ude t ha t t he Cha nc e l l or ' s j udgme nt s houl d b e
                e

a f f i r me d pur s ua nt t o Rul e 10( a ) of t hi s Cour t .

               Ac c or di ngl y, t he c a us e i s r e ma nde d t o t he Tr i a l

Co u r t wi t h c os t s of t he a ppe a l a s s e s s e d t o a ppe l l a nt s .




                                                ________________________
                                                He r s c he l P. Fr a nks , J .


                                                 2
CONCUR:




_ _ _ _ _ ______________________
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ ______________________
Ch a r l e s D. Sus a no, J r . , J .




                                        3